Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 21, 1973, convicting him of possession of weapons, etc., as a felony, after a nonjury trial, and imposing sentence. Judgment reversed, on the law, and indictment dismissed, as a matter of discretion in the interest of justice. The District Attorney has been unable to furnish proof that defendant signed a written waiver of his right to a jury trial. His alleged oral waiver of that right was ineffective (see People v Brown, 37 AD2d 980). Since defendant has served his sentence, the interest of justice will best be served by a dismissal of the indictment. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.